DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Response to Arguments
Applicant’s remarks filed 9/21/2021 have been fully considered but are not persuasive. 
On p. 13 of the submitted Remarks dated 9/21/2021, Applicant alleges that Shalon does not teach coherence between the parasympathetic and sympathetic branches of the nervous system, but only coherence as it pertains to states of relaxation. 
Based on the references cited in the “Claim Interpretation” section of this office action, it would appear that McCarty et al. characterizes coherency of the heart rate variability as specifically reflecting the balance between the parasympathetic and sympathetic branches of the ANS, therefore, Shalon would teach this feature. However, in case Applicant disagrees with this interpretation, the rejection is also made in view of 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “entrainment between heart rate, blood pressure, and breathing oscillation,” “psychological state of active engagement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
On p. 14 of the Remarks dated 9/21/2021, Applicant alleges that it would not have been obvious to combine the monitoring system and method of Shalon with the entrainment/coherence assessment of Childre, because it would “produce unsatisfactory results for Shalon’s purpose of identifying and managing stress.”
It is noted that Applicant’s claims do not exclude mood monitoring or stress reduction as part of a method of assessing coherence, and there is no evidence of record that monitoring and improving ANS coherence would be detrimental to the goal of managing stress. In fact, Applicant specifically recites “challenging an individual with a stressor” as an option in independent claim 34. Instead, when considering evidence of record such as McCraty et al., it would appear that monitoring and encouraging ANS coherence would directly improve the goal of managing stress: (“The experience of the coherence mode is also qualitatively distinct at the psychological level. This mode is associated with reduced perceptions of stress, sustained positive affect, and a high degree of mental clarity and emotional stability. In Appendix C we also present data 
Additionally, Applicant’s claims do not require monitoring entrainment per se, but rather assessing the balance between parasympathetic and sympathetic branches of the ANS, which McCarty and Childre also teach is a result of ANS coherence, beginning with the coherence of the HRV.
On p. 14 of the Remarks dated 9/21/2021, Applicant alleges that it would not be obvious to combine Picard with the teachings of Shalon and Childre, because “psychophysiological coherence (entrainment) occurs independent of elevated autonomic arousal, such as elevated heart rate,” and that it would “produce unsatisfactory results in Picard’s purpose of identifying physical activity as a confounding factor in a signal of psychological stress.”
It is firstly noted that Picard is not being modified by other references. Instead, the teachings of Picard are combined with the invention of Shalon and Childre in combination, i.e. the modification is going the other way.
Second, assessing coherence, of the heart and/or between branches of the ANS, does not require that the subject is in a state of coherence. It merely requires that coherence is a quantity that is assessed in monitoring the subject. Picard’s motion detection is used to specifically detect when fluctuations in the heart rate are due to motion rather than stress or other related mood considerations, and would therefore Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On. p. 12 of the submitted Remarks dated 4/7/2021, Applicant refers to 5 additional references to give evidence as to the state of the art at the time of filing. These references should be filed in an Information Disclosure Statement (IDS) in order to be properly incorporated into the record.
Claim Interpretation
The term “coherence” has been interpreted consistent with references found in the art: 
“Thus we have found that sustained positive emotions such as appreciation, care, compassion, and love generate a smooth, sine-wave-like pattern in the heart’s rhythms. This reflects increased order in higher-level control systems in the brain, increased synchronization between the two branches of the ANS, and a general shift in autonomic balance towards increased parasympathetic activity. As is visually evident… and also demonstrable by quantitative methods, heart rhythms associated with positive emotions, such as appreciation, are clearly more coherent—organized as a stable pattern of repeating sine waves—than those generated during a negative emotional experience such as frustration.” Submitted with Applicant’s 6/9/2021 IDS, Cite No. 1.
Additionally, from the Childre reference, the “balance” of autonomic nervous system function is considered to be a result of a coherent heart: “Sympathovagal balance has been measured using various techniques. For example, individuals can be trained to consciously control their heart rate using biofeedback techniques. However, the enhanced parasympathetic activity is probably mediated through control of respiration. Neutral hypnosis and operant conditioning of heart rate have been demonstrated to decrease in the sympathetic/parasympathetic ratio by increasing parasympathetic activity independent of controlled breathing techniques. The FF technique does not require biofeedback equipment nor does it require conscious control of respiration although a short breathing protocol is used this technique. Our results suggest that emotional experiences play a role in determining sympathovagal balance independent of heart rate and respiration. The shifts in sympathovagal balance toward increased low-frequency (LF) and high frequency (HF) power (measures of heart rate variability) were physiological manifestations of experiencing the emotional state of appreciation. The FF technique focuses on genuinely experiencing the feelings of sincere appreciation or love, in contrast to visualizing or recalling a previous positive emotional experience.” (Childre, col. 2, lines 7-27).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-35, and 56-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Childre et al. (U.S. Patent No. 6,358,201,) hereinafter referred to as Childre; further in view of Picard et al. (R. Picard and J. Healey, "Affective wearables", Personal Technologies, vol. 1, no. 4, pp. 231-240, 1997. Available: 10.1007/bf01682026,) hereinafter referred to as Picard.
Regarding claims 34-35, Shalon teaches a method for monitoring during stationary periods and physical movement (¶¶[0103-0108]), a resiliency of an individual’s parasympathetic branch of the autonomic nervous system (ANS) when challenged with a daily activity (¶[0336], ¶[0341]), stressor, or a physiological balancing technique (¶[0128]), the method comprising:
challenging an individual with a stressor (¶[0128], ¶[0133] subject is experiencing stress) or physiological balancing technique (¶[0128] relaxing breathing pattern manually activated);
capturing the user’s heart rate activity data from a cardiac sensor (¶¶[0284-0285]) and processing the heart rate activity data to capture activation and recovery 
quantifying and characterizing oscillation of the captured heart rate activity and assessing coherence between the parasympathetic and sympathetic branches (¶[0133] coherence, from Claim Interpretation section, this appears to be synonymous with heart coherence as taught by Shalon);
based on the assessed coherence, determining an effect of the stressor or the physiological balancing technique on changes in coherence between the parasympathetic and sympathetic branches (¶[0128], ¶[0133] “asses their stress, fear or anger level”; and
providing feedback on the assessed coherence (¶[0128], ¶[0133] “provide feedback to reduce the stress”).
Shalon also teaches capturing movement data from an accelerometer (¶[0134]) and processing the movement data (¶[0153]) to deduce an effect of movement on changes of heart rate (¶[0209]);
based on the assessed heart rate, and the movement data, providing feedback on the assessed heart rate and an effect of movement on changes of the heart rate (¶[0209], ¶[0301], ¶[0329]).
Shalon only discusses HRV-derived coherence but does not elaborate on the ANS or balance between the parasympathetic and sympathetic branches. 
In case Applicant disagrees with the above characterization of parasympathetic/sympathetic balance taught by Shalon, attention is drawn to the Childre reference, which teaches deriving both entrainment and coherence from HRV 
Childre also teaches that HRV is responsive to physical movement and serves as an indicator of health and fitness (col. 2, lines 46-48).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stress monitoring and feedback of Shalon to include entrainment with coherence assessment, as taught by Childre, because Childre teaches that it allows for individuals to achieve efficient functioning of the autonomic nervous system (Childre, col. 20, lines 20-22) and emotional self-management taught by Childre reduces depression, anxiety, emotional stress, and other physiological disorders (Childre, col. 20, lines 30-51).
Therefore Shalon as modified teaches all of the features of claims 34 and 35 except for specifically analyzing movement data to draw conclusions about the assessed coherence, incoherence, and entrainment.
Attention is drawn to the Picard reference, which teaches analyzing movement data (p. 93 col. 1, par. 2), along with physiological data that reflects a user’s emotions (p. 95, par. 1 heart rate variability) in order to deduce the effect that body movement has on (p. 93 col. 2, par. 2 importance of understanding the effect that confounding variables have on emotional responses in the bio-sensor suite).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stress tracking/modification system of Shalon and Childre, to include monitoring, analyzing, and incorporating an understanding of the effect of motion on the 
Regarding claims 56 and 57, Shalon, Childre, and Picard teach the method of claim 34/35.
Shalon further teaches wherein the method further comprises contextualizing the ANS data to as aspect associated with the experience including one or more of the following: an activity (Shalon: ¶[0104] eating behavior, exercising, stress; ¶[0128] breathing exercise for relaxation; ¶[0133] impulsivity, violence; ¶[0209] physical exercise/yoga; ¶[0217] environmental stresses; ¶[0326] medication management; ¶[0329] exertion/hydration, environmental stresses; the claim as filed has many more options in this Markush group, but the broadest option is recited here for brevity).
Regarding claims 58 and 59, Shalon, Childre, and Picard, teaches the method of claim 34/35.
Shalon further teaches wherein the method further comprises providing feedback on one or more of the following: a strategy or a recommendation to change a physiological pattern; an effect of a strategy or a recommendation on a physiological pattern (Shalon: ¶[0128], ¶[0133] “provide feedback to reduce the stress”; the claim as filed has many more options in this Markush group, but the broadest option is recited here for brevity).
Conclusion

U.S. Patent No. 7,691,049 to Wood et al. teaches that stress specifically disrupts ANS system balance and that the balance between parasympathetic and sympathetic branches can be assessed by quantifying changes in HRV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.L.S/Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792